Opinion by
William W. Porter, J.,
The plaintiff was injured while alighting from one of the cars of the defendant company. Her testimony alone details what occurred at the time of the accident. The defendant company rested their defense upon the allegation that the injury to the plaintiff’s foot was due either to improper care and treatment after the injury, or to the diseased condition of the foot before and after the accident. Upon this point the case went to the jury. The two specifications of error are to the charge of the court wherein the trial judge uses the word “ violently ” when speaking of the manner in which the plaintiff’s foot struck the pavement on the premature starting of the car.
It may be said that upon the issue raised by the defendant company little harm could have resulted from the language used in reference to the source of the injury. The learned judge says : “ She says, as she was leaving and before she had quite cleared it, the bell was rung and the car started suddenly, and in alighting she was thrown by the sudden motion of the car violently to the ground, or at least her foot struck the ground violently,” etc. In the second specification the language is : “ They say that while her ankle may have been injured to some extent by stepping off the car and striking the ground violently and spraining it,” etc.
The plaintiff does say that she struck her foot upon the ground with such force as to sprain and injure her ankle, and in this she is not contradicted. The learned trial judge was entirely justified in saying what he did.
We find no error committed and therefore the judgment is affirmed.